                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 1 of 11 Page ID #:345




                     1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                       KATHLEEN M. WALKER, SB# 156128
                     2   E-Mail: Kathleen.Walker@lewisbrisbois.com
                       LYNNETTE A. CHRISTOPOULOS, SB# 192123
                     3   E-Mail: Lynnette.Christopoulos@lewisbrisbois.com
                       633 West 5th Street, Suite 4000
                     4 Los Angeles, California 90071
                       Telephone: 213.250.1800
                     5 Facsimile: 213.250.7900

                     6 Attorneys for Defendant SELA HEALTHCARE,
                       INC., dba VILLA MESA CARE CENTER
                     7
                                                         UNITED STATES DISTRICT COURT
                     8
                                      CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                     9
                    10
                         CYNTHIA CARRILLO, individually                CASE NO. 5:21-cv-00150 FLA(SPx)
                    11 and as heir of DAVID CARRILLO,
                         deceased,                                     DEFENDANT’S NOTICE OF
                    12                      Plaintiff,                 MOTION AND MOTION TO
                                                                       COMPEL BINDING
                    13             vs.                                 ARBITRATION; MEMORANDUM
                                                                       OF POINTS AND AUTHORITIES
                    14 VILLA MESA CARE CENTER, a/k/a                   IN SUPPORT THEREOF;
                         San Antonio Post Acute, and DOES 1-           DECLARATION OF CUSTODIAN
                    15 50,                                             OF RECORDS; EXHIBITS
                    16                      Defendants.                [Filed Concurrently with [Proposed]
                                                                       Order]]
                    17
                                                                       Hearing:      April 2, 2021
                    18                                                 Time:         1:30 p.m.
                                                                       Dept.         6B
                    19
                                                                       Hon. Fernando L. Aenlle-Rocha
                    20
                                                                       Action Filed: December 23, 2020
                    21                                                 Trial Date:   None Set
                    22

                    23

                    24

                    25

                    26            TO PLAINTIFFS AND THEIR COUNSEL OF RECORD:
                    27            PLEASE TAKE NOTICE that on April 2, 2021, at 1:30 p.m., in Department
                    28 6B, Defendant SELA HEALTHCARE, INC., dba VILLA MESA CARE CENTER
LEWIS
BRISBOIS
BISGAARD                 4843-2384-6106.1
& SMITH LLP
ATTORNEYS AT LAW                  DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 2 of 11 Page ID #:346




                     1 (“Defendant”), hereby Motions for an order compelling plaintiffs to arbitrate in

                     2 binding arbitration the controversy alleged in the Complaint, and request for stay of

                     3 this action will be heard.

                     4            The Motion and request for stay is based upon this Notice, the accompanying
                     5 Motion to Compel Arbitration pursuant to the Federal Arbitration Act and/or

                     6 California Code of Civil Procedure §§ 1281, 1281.2, 1281.4, and 1290 et. seq., the

                     7 Memorandum of Points and Authorities in support, the attached declaration of

                     8 Custodian of Records, the attached exhibits, all pleadings, papers and records on file

                     9 herein, and upon any oral argument of counsel at the time of the hearing of this
                    10 Motion.

                    11            This motion is made following the conference of counsel pursuant to L.R.7-3,
                    12 which Defendant commenced relative to Plaintiffs’ Complaint in writing on January

                    13 26, 2021. (Attached to the Declaration of Lynnette Christopoulos, filed concurrently

                    14 herewith.)

                    15

                    16 DATED: February 2, 2021                LEWIS BRISBOIS BISGAARD & SMITH             LLP

                    17

                    18

                    19                                        By: /s/ Lynnette A. Christopoulos
                                                                  KATHLEEN M. WALKER
                    20                                            LYNNETTE A. CHRISTOPOULOS
                    21                                            Attorneys for Defendant SELA
                                                                  HEALTHCARE, INC., dba VILLA MESA
                    22                                            CARE CENTER
                    23

                    24

                    25

                    26

                    27

                    28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                         4843-2384-6106.1                           2
ATTORNEYS AT LAW                  DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 3 of 11 Page ID #:347




                     1                      MEMORANDUM OF POINTS AND AUTHORITIES
                     2 I.         INTRODUCTION
                     3            On December 28, 2019, as part of the original admission process to the long
                     4 term care facility, admission documents and agreements were signed related to

                     5 David Carrillo (“Mr. Carrillo” or “Decedent”) stay at SELA HEALTHCARE, INC.,

                     6 dba VILLA MESA CARE CENTER (“Villa Mesa”). At Mr. Carrillo’s direction,

                     7 and acting as Mr. Carrillo’s legal representative, Mr. Carrillo’s sister, Cynthia

                     8 Carrillo, entered a voluntary, uncoerced and informed agreement that expressly

                     9 requires Mr. Carrillo and his heirs to submit claims arising out of the services
                    10 provided by Villa Mesa to binding arbitration. In disregard of that arbitration

                    11 agreement, Plaintiffs’ Complaint consists exclusively of claims concerning the

                    12 nature of nursing services provided by Villa Mesa, including statutory claims.

                    13            Governing law mandates that arbitration agreements such as those entered by
                    14 Plaintiffs are presumed enforceable and rigorously enforced. See Perry v. Thomas,

                    15 482 U.S. 483, 490 (1987); Berman v. Dean Witter & Co., Inc., 44 Cal. App. 3d 999,

                    16 1003 (1975). “[A]ny doubts concerning the scope of arbitrable issues should be

                    17 resolved in favor of arbitration, whether the problem at hand is the construction of

                    18 the contract language itself or an allegation of waiver, delay, or a like defense to

                    19 arbitrability.” Moses H. Cone Memorial Hospital v. Mercury Construction Corp.,
                    20 460 U.S. 1, 24-25 (1983); see also Pacific Investment Co. v. Townsend, 58 Cal.

                    21 App. 3d 1, 9-10 (1976).

                    22            Per the terms of the attached Arbitration Agreement, Plaintiffs are
                    23 contractually bound to adjudicate this matter in binding arbitration and not in

                    24 District Court. Plaintiffs cannot and must not be permitted to avoid their contractual

                    25 obligation and thus the instant Motion to Compel Arbitration should be granted.

                    26            Failure to grant the instant Motion will allow plaintiffs to use the judicial
                    27 system to breach an otherwise valid and enforceable contract to arbitrate. Failure to

                    28 grant the instant Motion will also deviate from the clear intent of the parties that
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                         4843-2384-6106.1                              3
ATTORNEYS AT LAW                  DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 4 of 11 Page ID #:348




                     1 disputes, such the instant dispute, be resolved by way of binding arbitration.

                     2 Further, failure to compel arbitration would open the door to undermine all

                     3 arbitration agreements after one party has relied upon its existence. Defendant is

                     4 entitled to arbitration based on the strong public policy favoring arbitration as a

                     5 means of resolving disputes because it is expeditious, inexpensive, and relieves

                     6 overburdened courts. Accordingly, Defendant hereby respectfully requests that the

                     7 instant Motion be granted.

                     8 II.        FACTUAL BACKGROUND
                     9            This is an action against a skilled nursing facility where Mr. Carrillo
                    10 resided. Upon his admission to Villa Mesa, on or about December 28, 2019, Mr.

                    11 Carrillo entered into an agreement for binding arbitration (the “Villa Mesa

                    12 Arbitration Agreement”). Declaration of Lynnette Christopoulos (“Decl.”), Ex. 2.

                    13 Mr. Carrillo’s sister, Cynthia Carrillo, signed the Villa Mesa Arbitration

                    14 Agreement on Mr. Carrillo’s behalf as Mr. Carrillo’s agent. See Id.

                    15            The signed Villa Mesa Arbitration Agreement provides that:
                    16
                                     It is understood that any dispute as to medical malpractice,
                    17               that is as to whether any medical services rendered under
                                     this contract were unnecessary or unauthorized or were
                    18               improperly, negligently or incompetently rendered, will be
                                     determined by submission to arbitration as provided by
                    19               California law, and not by a lawsuit or resort to court
                                     process except as California law provides for judicial
                    20               review of arbitration proceedings. Both parties to this
                                     contract. by entering into it, are giving up their
                    21               constitutional right to have any such dispute decided in a
                                     court of law before a jury, and instead accept the use of
                    22               arbitration.
                    23   ____ Decl., Ex. 2, Art. 1.
                    24            The Villa Mesa Arbitration Agreement explicitly gave Plaintiffs the
                    25 unqualified right to rescind within 30 days as provided for in section 1295(c) of the

                    26 Code of Civil Procedure. (Id.)

                    27

                    28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                         4843-2384-6106.1                             4
ATTORNEYS AT LAW                  DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 5 of 11 Page ID #:349




                     1 III.       GOVERNING LAW AND CALIFORNIA PUBLIC POLICY COMPEL
                     2            ARBITRATION OF THIS MATTER

                     3            A.        Legal Standard
                     4            Under the Federal Arbitration Act and California law, arbitration agreements
                     5 such as that entered by Plaintiffs are “valid, irrevocable, and enforceable, save upon

                     6 such grounds as exist at law or in equity for the revocation of any contract.” 9

                     7 U.S.C. § 2; see also Cal. Code Civ. Proc. § 1281 (“A written agreement to submit

                     8 to arbitration an existing controversy or a controversy thereafter arising is valid,

                     9 enforceable and irrevocable, save upon such grounds as exist for the revocation of
                    10 any contract”). Moreover, arbitration is a highly favored means of settling disputes,

                    11 and the Supreme Court has stated that arbitration agreements “must be `rigorously

                    12 enforce[d].’“ Perry, 482 U.S. at 490 (quoting Dean Witter Reynolds Inc. v. Byrd,

                    13 470 U.S. 213, 221 (1985)) (alteration in Perry); see also Berman, 44 Cal. App. 3d

                    14 at 1003 (observing that in California “arbitration is highly favored as a method for

                    15 the settlement of disputes” and collecting cases).

                    16                      “The [party seeking arbitration] bears the burden of proving
                                            the existence of a valid arbitration agreement by the
                    17
                                            preponderance of the evidence, and a party opposing the
                    18                      petition bears the burden of proving by a preponderance of
                                            the evidence any fact necessary to its defense.” Bridge Fund
                    19                      Capital Corp. v. Fastbucks Franchise, 622 F.3d 996, 1005
                                            (9th Cir. 2010) (quoting Engalla v. Permanente Med.
                    20
                                            Group, Inc., 15 Cal. 4th 951, 972 (1997)); Rosenthal v.
                    21                      Great Western Fin. Sec. Corp., 14 Cal. 4th 394, 413 (1996)
                                            (party opposing petition to compel arbitration by
                    22                      challenging enforceability of arbitration agreement bears
                                            burden of proving agreement is unenforceable).
                    23

                    24            Governing authority also dictates that “any doubts concerning the scope of
                    25 arbitrable issues should be resolved in favor of arbitration.” Moses, 460 U.S. at 25;

                    26 Pacific Investment, 58 Cal. App. 3d at 9-10 (“Courts should indulge every

                    27 intendment to give effect to such proceedings and order arbitration unless it can be

                    28 said with assurance that the arbitration clause is not susceptible of an interpretation
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                         4843-2384-6106.1                                5
ATTORNEYS AT LAW                  DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 6 of 11 Page ID #:350




                     1 that covers the asserted dispute.”) (internal citations omitted).

                     2            Courts have stated that arbitration agreements should be liberally interpreted
                     3 and that arbitration should be ordered unless the agreement clearly does not apply to

                     4 the dispute in question. Weeks v. Crow (1980) 113 Cal.App.3d 350, 353. In Retail

                     5 Clerks Union, Local 775 v. Purity Stores, Inc. (1974) 41 Cal.App.3d 225, 231, the

                     6 court ordered arbitration, stating:

                     7                      “Doubts as to whether an arbitration clauses applies are to
                                            be resolved in favor of arbitration. [Citation] Arbitration
                     8                      should be ordered “unless it can be said with positive
                                            assurance that the arbitration clause is not susceptible to an
                     9                      interpretation that covers the asserted dispute.”
                                            [Citations]”
                    10

                    11            Clearly, this dispute is subject to arbitration as the Agreement on its face
                    12 reflects that the parties have agreed to resolve any dispute by way of binding

                    13 arbitration. Accordingly, the instant Motion to Compel Arbitration should be

                    14 granted.

                    15            B.        Cynthia Carrillo Had Authority to Sign the Arbitration Agreement as
                    16                      Her Brother’s Legally Recognized Decisionmaker

                    17            Cynthia Carrillo signed the arbitration agreements on the line marked “Family
                    18 Representative,” and just below the provisions that read:

                    19            “The Resident and/or the person executing this Agreement certifies that
                    20 he/she has read this Agreement and has been given a copy of this Agreement, and

                    21 affirmatively represents he/she is duly authorized, by virtue of the Resident’s

                    22 consent, instruction and/or durable power of attorney, to execute this Agreement and

                    23 accept its terms on behalf of the Resident and acknowledges that the Facility is

                    24 relying on the aforementioned certification.”

                    25            See Decl. Ex. 2.
                    26            C.        The Claims Asserted In Plaintiffs’ Complaint Are Explicitly Covered
                                            By The Arbitration Agreement
                    27

                    28            Every cause of action in Plaintiffs’ Complaint is encompassed by the Villa
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                         4843-2384-6106.1                                 6
ATTORNEYS AT LAW                  DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 7 of 11 Page ID #:351




                     1 Mesa Arbitration Agreement. Specifically, the Complaint asserts causes of action

                     2 for Elder Abuse (pursuant to the Elder Abuse and Dependent Adult Civil

                     3 Protection Act — Welfare & Institutions Code §§ 15600 et seq.),Negligence,

                     4 Wrongful Death, and Violation of Resident Rights. Mr. Carrillo agreed, however,

                     5 that such claims would be resolved in arbitration:

                     6                      It is further understood that any dispute between Resident
                                            and Villa Mesa…that relates to the provision of care,
                     7                      treatment and services the Facility provides to the
                                            Resident...including any action for injury or death arising
                     8                      from negligence, intentional tort and/or statutory causes of
                                            action (including all California Welfare and Institutions
                     9                      Code sections), will be determined by submission to
                                            binding arbitration as provided by California law, and not
                    10                      by lawsuit or resort to court process except as California
                                            law provides judicial review of arbitration proceedings.
                    11                      The parties to this agreement are giving up their
                                            Constitutional right to have all disputes decided in a court
                    12                      of law before a jury, and instead are accepting the use of
                                            binding arbitration…
                    13
                         Decl. Ex. 2, Art. 2.
                    14
                                  As the Court is aware, a party to a written contract is charged with having
                    15
                         read and understood its contents. Randas v. YMCA (1993) 17 Cal.App.4th 158, 163.
                    16
                         In fact, when a person with the capacity of reading and understanding an instrument
                    17
                         signs it, she may not, in the absence of fraud, coercion or excusable neglect, avoid
                    18
                         its terms on the ground that he failed to read it before signing it. Bolanos v.
                    19
                         Khalatian (1991) 231 Cal.App.3d 1586, 1590. Accordingly, by executing the
                    20
                         attached contract, the law presumes that Cynthia Carrillo read and understood its
                    21
                         terms and thus assented to the terms therein. Therefore, the instant Motion should
                    22
                         be granted.
                    23
                                  Since the claims asserted against the moving Defendant arise from, are related
                    24
                         to, and/or have a connection with the care and services rendered to decedent, David
                    25
                         Carrillo, during his residency at Villa Mesa, the subject Motion should be granted as
                    26
                         that is what the parties clearly intended and contracted to take place; including all
                    27
                         claims brought by the decedent’s estate and by the decedent’s heir. Not only does
                    28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                         4843-2384-6106.1                                7
ATTORNEYS AT LAW                  DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 8 of 11 Page ID #:352




                     1 the Agreement expressly reference that it applies to any and all claims, but it also

                     2 expressly references heirs. Ruiz v. Podolsky, (2010) 50 Cal.4th 838. Accordingly,

                     3 Defendant respectfully requests that the Court order this entire matter to binding

                     4 arbitration.

                     5            Governing authority dictates that “any doubts concerning the scope of
                     6 arbitrable issues should be resolved in favor of arbitration.” Moses, 460 U.S. at 25.

                     7 Here, where the asserted claims are unambiguously within the agreement’s broad

                     8 scope, which includes “any dispute between the parties,” and specifically claims of

                     9 Elder Abuse, arbitration must be compelled.
                    10            D.        Plaintiffs Are Bound By The Arbitration Agreement Because Cynthia
                    11                      Carrillo, Acting As Mr. Carrillo’s Agent, Signed The Agreement On
                                            Mr. Carrillo’s Behalf
                    12
                                  It is clear that, in signing the Villa Mesa Arbitration Agreement, Cynthia
                    13
                         Carrillo had the legal power as an agent to bind Mr. Carrillo to the agreement’s
                    14
                         terms.
                    15
                                  An agency relationship is created where “the principal intentionally, or by
                    16
                         want of ordinary care, [has caused] a third person to believe another to be his agent
                    17
                         who is not really employed by him.” Pagarigan v. Libby Care Ctr., Inc., 99 Cal.
                    18
                         App. 4th 298, 301-02 (2002) (quoting Cal. Civ. Code § 2300) (alterations and
                    19
                         emphasis in Pagarigan); see also Hogan v. Country Villa Health Servs., 148 Cal.
                    20
                         App. 4th 259, 266 (2007) (the “decision to enter into optional revocable arbitration
                    21
                         agreements in connection with placement in a health care facility, as occurred here,
                    22
                         is a `proper and usual’ exercise of an agent’s powers”) (citing Garrison v. Superior
                    23
                         Court, 132 Cal. App. 4th 253, 266 (2005)). Here, Cynthia Carrillo was assigned as
                    24
                         her brother’s legal decisionmaker pertaining to decedent’s admission at Villa Mesa.
                    25
                         This demonstrates that Cynthia Carrillo had the actual authority to sign the Villa
                    26
                         Mesa admissions documents, including the Villa Mesa Arbitration Agreement.
                    27
                                  The fact that Mr. Carrillo’s daughter signed the agreement attesting to the
                    28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                         4843-2384-6106.1                              8
ATTORNEYS AT LAW                  DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 9 of 11 Page ID #:353




                     1 fact she is the legally recognized decisionmaker of her brother, authorized Cynthia

                     2 Carrillo to act as decedent’s agent when Mr. Carrillo was admitted to Villa Mesa.

                     3 Section 4657 of the California Probate Code provides that “[a] patient is presumed

                     4 to have the capacity to make a health care decision, to give or revoke an advance

                     5 health care directive, and to designate or disqualify a surrogate” (emphasis added).

                     6            When Cynthia Carrillo signed the Arbitration Agreement, and all other
                     7 related agreements, she was acting at all times as Mr. Carrillo’s actual agent and

                     8 she had no reason to do so otherwise. These facts create an agency relationship

                     9 between Decedent with respect to the Villa Mesa Arbitration Agreement. As such,
                    10 Plaintiffs, as the “heirs representative, executors, administrators, successors, and

                    11 assigns” of Mr. Carrillo and Cynthia Carrillo, are bound by the arbitration

                    12 agreement that Cynthia Carrillo signed on his behalf. Decl. Ex. 2.

                    13 IV.        CONCLUSION
                    14
                                  Defendant has met the sole burden placed upon it by the law: demonstrating
                    15
                         the existence of an arbitration agreement covering the asserted claims. That is all
                    16
                         that is needed to send this case to arbitration. Defendant therefore respectfully
                    17
                         requests that the Court issue an order (a) compelling arbitration of all claims in this
                    18
                         action, and (b) staying all further proceedings in this action pending the outcome of
                    19
                         binding arbitration.
                    20
                         DATED: February 2, 2021              LEWIS BRISBOIS BISGAARD & SMITH                  LLP
                    21

                    22

                    23                                        By: /s/ Lynnette A. Christopoulos
                    24                                            KATHLEEN M. WALKER
                                                                  LYNNETTE A. CHRISTOPOULOS
                    25                                            Attorneys for Defendant SELA
                    26                                            HEALTHCARE, INC., dba VILLA MESA
                                                                  CARE CENTER
                    27

                    28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                         4843-2384-6106.1                           9
ATTORNEYS AT LAW                  DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 10 of 11 Page ID #:354




                      1                                LYNNETTE A. CHRISTOPOULOS
                      2            I, Lynnette A. Christopoulos, hereby declare:
                      3            1.        The following is of my own personal knowledge and if called to testify
                      4 thereto, I could and would do so competently. I am an attorney at law, duly licensed

                      5 to practice in the State of California. I am partner at Lewis Brisbois Bisgaard &

                      6 Smith LLP, attorneys of record for Defendant, SELA HEALTHCARE, INC., dba

                      7 VILLA MESA CARE CENTER (hereinafter “Defendant”).

                      8            2.        On January 26, 2021, my office served Plaintiffs’ counsel, a meet and
                      9 confer letter detailing the basis for the Motion to Compel Arbitration. A true and
                     10 correct copy of this correspondence is attached hereto as Exhibit “1.”

                     11            3.        In the meet and confer letter Defendant asked counsel if he would agree
                     12 to submit this matter to Arbitration pursuant to the signed Arbitration Agreement

                     13 related to decedent’s stay at Defendant’s facility. To date, my office has not had

                     14 any further discussions with plaintiffs’ counsel’s firm regarding Arbitration.

                     15            4.        Thus, Defendants complied with the meet and confer requirements of
                     16 Central District Court Local Rule 7-3 prior to filing their Motion/Petition to Compel

                     17 Arbitration.

                     18            5.        Attached hereto as Exhibit 2 is a true and correct copy of the
                     19 Arbitration Agreement pertaining to David Carrillo, relating to his admission at
                     20 Defendant’s facility, Villa Mesa Care Center.

                     21

                     22            I declare under penalty of perjury under the laws of the United States of
                     23 America that the foregoing is true and correct and that this declaration was executed

                     24 on February 2, 2021, at Los Angeles, California.

                     25

                     26                                                             /s/ Lynnette A. Christopoulos
                     27                                                             LYNNETTE A. CHRISTOPOULOS
                     28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                          4843-2384-6106.1                                10
ATTORNEYS AT LAW                   DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
                   Case 5:21-cv-00150-FLA-SP Document 9 Filed 02/02/21 Page 11 of 11 Page ID #:355




                      1                           FEDERAL COURT PROOF OF SERVICE
                                       Carrillo, et al. v. Sela Healthcare Inc., dba Villa Mesa Care Center
                      2                                  Case No. 5:21-cv-00150-FLA(SPx)
                      3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                      4        At the time of service, I was over 18 years of age and not a party to the action.
                        My business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071. I
                      5 am employed in the office of a member of the bar of this Court at whose direction
                        the service was made.
                      6
                                   On February 2, 2021, I served the following document(s): DEFENDANT’S
                      7 NOTICE OF MOTION AND MOTION TO COMPEL BINDING
                          ARBITRATION; MEMORANDUM OF POINTS AND AUTHORITIES IN
                      8 SUPPORT THEREOF; DECLARATION; EXHIBITS

                      9         I served the documents on the following persons at the following addresses
                          (including fax numbers and e-mail addresses, if applicable):
                     10
                           Anne Marie Murphy, Esq.                        Carlos Urzua, Esq.
                     11    Samuel Gutin, Esq.                             Kali V. Fournier, Esq.
                           Cotchett, Pitre & McCarthy                     Cotchett, Pitre & McCarthy
                     12    800 Malcom Road, Suite 200                     2716 Ocean Park Blvd., #3088
                           Burlingame, CA 94010                           Santa Monica, CA 90405
                     13    Tel: (650) 697-6000                            Tel: (310) 392-2008
                           Fax: (650) 697-0577                            E-mail: curzua@cpmlegal.com
                     14    E-mail: AMurphy@cpmlegal.com                   E-mail: kfournier@cpmlegal.com
                           E-mail: sgutin@cpmlegal.com                    Attorneys for Plaintiffs
                     15    Attorneys for Plaintiffs
                     16

                     17
                                   The documents were served by the following means:
                     18
                                  (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
                     19            filed the documents with the Clerk of the Court using the CM/ECF system,
                                   which sent notification of that filing to the persons listed above.
                     20
                                   I declare under penalty of perjury under the laws of the United States of
                     21 America and the State of California that the foregoing is true and correct. Executed
                          on February 2, 2021, at Los Angeles, California.
                     22

                     23
                                                                        /s/ Yissel Lopez
                     24                                                 Yissel Lopez
                     25

                     26

                     27

                     28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                          4843-2384-6106.1                             11
ATTORNEYS AT LAW                   DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL BINDING ARBITRATION
